             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00292-MR-WCM


SARA E. WILLIS,                       )
                                      )
                          Plaintiff,  )
                                      )
              vs.                     )
                                      )
CLEVELAND COUNTY, NORTH               )
CAROLINA, sub nom. CLEVELAND          )
COUNTY PUBLIC HEALTH                  )
DEPARTMENT/ANIMAL CONTROL             )
SERVICES DIVISION; BRIAN EPLEY, )
in his official capacity as the       )       MEMORANDUM OF
Manager of Cleveland County;          )       DECISION AND ORDER
DOROTHEA WYANT, individually          )
and in her official capacity as       )
"Health Director" of the Cleveland    )
County Health Department; SAM         )
LOCKRIDGE, individually and in        )
his official capacity as the former   )
Cleveland County General Services     )
Director and Supervisor of the        )
Cleveland County Animal Control       )
Division,                             )
                                      )
                          Defendants. )
_______________________________ )


     THIS MATTER comes before the Court on the Plaintiff Sara E. Willis’

Objection and Motion for Review or Reconsideration by the United States

District Court of the Order of the United States Magistrate Judge [Doc. 47],
the Plaintiff’s Objection to Notice of Deposition of Zachary Lovelace [Doc.

56], and the Plaintiff’s Objection to Notice of Deposition of Meda Dixon [Doc.

57].

I.     BACKGROUND

       On October 17, 2018, Sara E. Willis (the “Plaintiff”) filed a Complaint

against Cleveland County, Brian Epley (“Epley”), Dorothea Wyant (“Wyant”

and with Cleveland County and Epley, the “County Defendants”), and Sam

Lockridge (“Lockridge” and all together the “Defendants”), asserting several

claims for violations of the Plaintiff’s civil rights.             [Doc. 1 at 21-54].1

Defendant Lockridge filed his Answer on December 14, 2018. [Doc. 12].

The County Defendants filed their Answer on January 7, 2019. [Doc. 15].

       On February 6, 2019, the Court entered a Pretrial Order and Case

Management Plan (the “CMO”) in this action, setting a discovery deadline of

November 11, 2019. [Doc. 17]. The Order states that “[m]otions to compel

must be filed within the discovery period or they may be deemed waived.”

[Id. at 9]. The Order further states that:

              Discovery requests that seek responses or to
              schedule depositions after the discovery completion
              deadline are not enforceable except by order of the
              Court for good cause shown. The parties may

1The case was originally filed by the Plaintiff and her husband, Brian Willis. [Doc. 1]. On
August 15, 2019, however, a stipulation of dismissal without prejudice was entered on
behalf of Brian Willis. [Doc. 26]. As such, Brian Willis is no longer a party to this action.
                                             2
             consent to extensions of the discovery completion
             deadline so long as any such extension expires no
             later than fourteen (14) days prior to the Trial Date
             (as that term is defined in this Order). If a party
             requests an extension of time to respond to discovery
             requests or to extend the discovery deadline, the
             result of consultation with opposing counsel must be
             stated in the motion.

[Doc. 17 at 5].

      On October 14, 2019, the County Defendants filed a Stipulation to

Extension of Discovery Period, stating that the parties had stipulated to

extend the discovery deadline through November 22, 2019. [Doc. 27 at 2].

The Defendants, however, did not request a modification of the CMO to

reflect that stipulation, and the CMO was never modified to reflect that

stipulation.2 On November 21, 2019, the County Defendants filed a motion

to amend the CMO, asking the Court to “extend the time within which the

parties may file all motions . . . by thirty days, through and including Friday,

January 10, 2020, and to extend the time within which the parties may

engage in mediation by fifty-one days, through and including Friday, January



2 Affidavits filed by Lockridge’s counsel and the Plaintiff’s counsel state that on October
9, 2019, the County Defendants’ counsel asked to extend the discovery period to
November 11, 2019, and he agreed to make the necessary filings. [Doc. 47-2 at ¶ 8].
Those affidavits state that on November 15, 2019, the County Defendants’ counsel
proposed that the discovery period should be further extended to December 20, 2019,
and again agreed to make the necessary filings. [Id. at ¶ 11]. Those affidavits further
state that on the County Defendants’ counsel later asked to extend the discovery period
to December 23, 2019. [Id. at ¶ 12].
                                            3
17, 2020.” [Doc. 28 at 3]. On November 25, 2019, the Honorable W.

Carleton Metcalf, United States Magistrate Judge, entered an Order granting

that motion, extending the motions deadline to January 17, 2020 and the

mediation deadline to December 18, 2019.                   [Doc. 29].     The Magistrate

Judge’s Order specifically stated that “[a]ll remaining deadlines set by the

Pretrial Order and Case Management Plan (Doc. 17) remain in effect.” [Id.

at 2].3

       On December 23, 2019, the Plaintiff filed a Motion to Compel

Disclosures and Discovery from the County Defendants. [Doc. 31]. On

January 21, 2020, the Magistrate Judge conducted a hearing on that motion.

On January 23, 2020, the Magistrate Judge issued an Order denying the

Plaintiff’s Motion to Compel as untimely. [Doc. 42].

       On February 6, 2020, the Plaintiff filed an Objection and Motion for

Review or Reconsideration by the United States District Court of the Order

of the United States Magistrate Judge (Doc. 42) Filed 1/23/20. [Doc. 47].

On February 19, 2020, the County Defendants responded to that motion.

[Doc. 53].


3  Defendant Lockridge’s counsel admits that he “did not check behind [the County
Defendants’ counsel] regarding making the appropriate filings . . .and did not realize that
there was no filing reflecting [the new discovery deadline] until . . . the hearing on January
21, 2020.” [Doc. 47-2 at ¶ 17]. Similarly, the Plaintiff’s counsel claims that he was “duped
. . . into complacency” by the County Defendants’ counsel and never checked to ensure
that the filings were made. [Doc. 47-3 at ¶ 19].
                                              4
      On February 10, 2020, the County Defendants issued notices and

subpoenas for depositions of two non-parties, Zachary Lovelace and Meda

Dixon. [Docs. 57-2; 57-3; 57-4; 57-5]. On February 24, 2020, the Plaintiff

filed objections to the County Defendants’ subpoenas of Zachary Lovelace

and Meda Dixon because they were issued after the discovery period had

ended. [Docs. 56; 57].

II.   DISCUSSION

      A.    Objection to Magistrate Judge’s Order Denying Motion to
            Compel

      The Plaintiff objects to the Magistrate Judge’s Order denying her

Motion to Compel [Doc. 42], arguing that her Motion to Compel was timely

filed because it was filed within the extended discovery period as agreed to

by the parties. [Doc. 47].

      Pursuant to Rule 72(a) of the Federal Rules of Civil Procedure, a party

may submit objections to a Magistrate Judge's ruling on a non-dispositive

pretrial motion and seek that the Order be set aside in whole or in part if it is

“clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ.

P. 72(a).   Under this standard, “[a] finding is ‘clearly erroneous’ when

although there is evidence to support it, the reviewing court on the entire

evidence is left with the definite and firm conviction that a mistake has been



                                       5
committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948);

Walton v. Johnson, 440 F.3d 160, 173–74 (4th Cir. 2006).

     “The case law of this District is clear that motions to compel generally

must be filed by the close of the discovery period.” Synovus Bank v. Karp,

No. 1:10-cv-00172, 2013 WL 4052625, at *1 (W.D.N.C. Aug. 12, 2013);

Surrett v. Consol. Metco, Inc., No. 1:11-cv-00106, 2012 WL 1340548, at *2

(W.D.N.C. Apr. 18, 2012) (“Generally, a party must move to compel a party

to comply with a discovery request prior to the close of discovery or the

motion is untimely.”); Anderson v. Caldwell County Sheriff's Office, No. 1:09-

cv-00423, 2011 U.S. Dist. LEXIS 144517, at *3-4 (W.D.N.C. Dec. 14, 2011)

(Howell, M.J.) (same); Rudolph v. Buncombe County Gov't, No. 1:10-cv-203,

2011 WL 5326187, at *2 (W.D.N.C. Nov. 4, 2011) (same).

     While the Plaintiff argues that the parties stipulated to extend discovery

past the original November 11, 2019 deadline, the Plaintiff also concedes

that the parties never filed a request for an extension of the discovery

deadline with the Court and that the Court never approved an extension of




                                      6
the discovery deadline. [Doc. 47 at 5-6]. As such, the discovery deadline

was always November 11, 2019, regardless of the parties’ own agreements.4

        The Plaintiff argues that the County Defendants’ counsel “duped” the

other parties by failing to request an extension of the discovery deadline

when he moved for an extension of the motions and mediation deadlines.

[Doc. 47-3 at ¶ 19]. The Plaintiff’s counsel, however, could have filed a

request to extend the discovery deadline. Moreover, the Plaintiff’s counsel

never checked the docket to ensure that the County Defendants’ counsel

moved for a formal extension of the discovery deadline. As such, the County

Defendants’ failure to file a request for an extension of the discovery deadline

does not provide grounds for extending the discovery period.

      Accordingly, the Plaintiff’s Motion to Compel, which was filed on

December 23, 2019, was untimely because it was filed after the discovery

period had ended. [Doc. 17 at 9 (“Motions to compel must be filed within the

discovery period or they may be deemed waived.”)]. Because the Plaintiff’s

Motion to Compel was filed after the close of discovery, it was properly

stricken by the Magistrate Judge. It appears from the record that neither side




4 While the Plaintiff claims that the affidavit from Defendant Lockridge’s counsel supports
her position, that affidavit acknowledges that no one filed the “documents necessary to
make the December 23, 2019 [date], enforceable.” [Doc. 60 at 2 (quoting Doc. 47-2 at ¶
24)].
                                            7
took very seriously the deadlines imposed by this Court. No party should be

surprised, however, that the Magistrate Judge enforced those deadlines.

After all, they were more than mere suggestions. As such, the Magistrate

Judge’s Order is not clearly erroneous; it is consistent with this Court’s prior

Orders. Neither is it contrary to law. For these reasons, the Plaintiff has

failed to meet her burden under Rule 72. See Synovus Bank, 2013 WL

4052625, at *1. Accordingly, the Plaintiff’s Objections are overruled and the

Magistrate Judge's Order denying the Plaintiff’s Motion to Compel as

untimely [Doc. 47] is affirmed.

      B.    Objection to Notices and Depositions

      The Court turns next to the Plaintiff’s Objection to Notice of Deposition

of Zachary Lovelace [Doc. 56] and Objection to Notice of Deposition of Meda

Dixon [Doc. 57]. The notices and subpoenas for the depositions of Zachary

Lovelace and Meda Dixon were issued on February 10, 2020. [Docs. 57-2;

57-3; 57-4; 57-5].     Those depositions constitute involuntary discovery

because the Plaintiff objects to them and does not appear to have ever

agreed to them. While the Magistrate Judge’s Order rightly allowed the

parties to continue discovery by agreement, [see Doc. 42], the period for

court-enforceable discovery ended on November 11, 2019, as discussed

above. As such, the County Defendants’ subpoenas will be quashed as


                                       8
untimely. Accordingly, the Plaintiff’s Objection to Notice of Deposition of

Zachary Lovelace [Doc. 56] and Objection to Notice of Deposition of Meda

Dixon [Doc. 57] are sustained and the subpoenas regarding those

depositions are quashed.



                                ORDER

     IT IS, THEREFORE, ORDERED that the Plaintiff’s Objection and

Motion for Review or Reconsideration by the United States District Court of

the Order of the United States Magistrate Judge (Doc. 42) Filed 1/23/20

[Doc. 47] is OVERRULED, and the January 23, 2020 Order of the Magistrate

Judge denying the Plaintiff's Motion to Compel [Doc. 31] is AFFIRMED.

     IT IS FURTHER ORDERED that the Plaintiff’s Objection to Notice of

Deposition of Zachary Lovelace [Doc. 56] and the Plaintiff’s Objection to

Notice of Deposition of Meda Dixon [Doc. 57] are SUSTAINED, and the

subpoenas issued on February 10, 2020 regarding those depositions are

QUASHED.
                              Signed: March 4, 2020
     IT IS SO ORDERED.




                                       9
